Citation Nr: 1335595	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-30 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance of another person or on account of being housebound. 

2.  Entitlement to an effective date prior to April 18, 2005, for the grant of service connection for paranoid schizophrenia with depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1989. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran perfected timely appeals of both issues.

In April 2012, the Board remanded these issues to the RO via the Appeals Management Center (AMC), in Washington, DC, to satisfy a hearing request.  

In April 2013, the Veteran testified before the undersigned at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

Following the last RO readjudication of these issues, additional medical and lay evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in April 2013.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this decision and remand, along with his paper claims file. 

In April 2010, VA received the Veteran's Substantive Appeal (on VA Form 9) concerning the denial of his claim for service connection for depression.  However, a subsequent December 2010 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).

The issue of entitlement to SMC due to the need for aid and attendance of another person or on account of being housebound is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

In April 2013, following the August 2009 Substantive Appeal, but prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that a withdrawal of the appeal pertaining to the claim of entitlement to an effective date prior to April 18, 2005, for the grant of service connection for a psychiatric disorder, classified as paranoid schizophrenia with depression, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an effective date prior to April 18, 2005, for the grant of service connection for paranoid schizophrenia with depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (3).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal pertaining to his earlier effective date claim at his April 2013 Board hearing, following the August 2009 Substantive Appeal that perfected his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The appeal pertaining to the claim of entitlement to an effective date prior to April 18, 2005, for the grant of service connection for a psychiatric disorder, classified as paranoid schizophrenia with depression, is dismissed.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claim can be properly adjudicated.   

The Veteran seeks SMC benefits, based on the need for aid and attendance or at the housebound rate because of his service-connected disabilities (psychiatric disorder, classified as paranoid schizophrenia with depression; degenerative joint disease of the lumbosacral spine; right anterior cruciate ligament reconstruction with arthritis and scar; and, erectile dysfunction).  VA has a duty to assist the Veteran in the development of his SMC claim.  In this instance, the claims folder does not contain competent medical evidence addressing the criteria necessary to establish entitlement to SMC, as detailed in 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013), 38 U.S.C.A. § 1114(m) (West 2002 & Supp. 2013), and 38 C.F.R. §§ 3.350, 3.52(a) (2013).  There are several reports on examination for housebound status or permanent need for regular and aid attendance of record but in rendering the findings, the examiners either considered non-service connected and service connected disabilities or only considered one service-connected disability.  Thus, the Board must remand this matter for an appropriate and adequate VA examination and medical opinion.  

Finally, upon remand, the Veteran's most recent, pertinent outpatient treatment records from the VA Medical Center (VAMC) must also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all pertinent, recent VA outpatient treatment records from the VAMC that have not been secured for inclusion in the record.  If no new records are associated with the claims file, a written determination should be included in the claims file.

2.  After obtaining the above records, schedule the Veteran for an appropriate VA examination(s) to determine his need for special monthly compensation based on the need for regular aid and attendance or on being housebound due to his service-connected disabilities (paranoid schizophrenia with depression; degenerative joint disease of the lumbosacral spine; right anterior cruciate ligament reconstruction with arthritis and scar; and, erectile dysfunction).  The claims file must be made available to and reviewed by the examiner.  

The purpose of the examination is to determine whether the Veteran is in need of regular aid and attendance or housebound benefits due to his service-connected disabilities.  

The examiner must specifically address these questions regarding the Veteran's service-connected disabilities:

a) Is the Veteran unable to dress or undress himself and keep himself ordinarily clean and presentable? 
b) Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid? 
c) Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature? 
d) Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment? 
e) Does he have any disability that requires that he remain in bed? 
f) Is he substantially confined to his dwelling and the immediate premises, and if so, is it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?

If it is found that the Veteran is housebound and/or in need of aid and attendance, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities (paranoid schizophrenia with depression; degenerative joint disease of the lumbosacral spine; right anterior cruciate ligament reconstruction with arthritis and scar; and, erectile dysfunction) caused the need for aid and attendance and/or housebound status.  If yes, then the examiner should provide an opinion on the earliest date it was ascertainable that the Veteran was in need of aid and attendance and/or housebound.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran, his custodian, and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


